Citation Nr: 9900415	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  93-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than January 22, 
1990 for an award of service connection for residuals of a 
left knee injury.

2.  Entitlement to an extension beyond October 31, 1994 of a 
temporary total rating for a period of post-operative 
convalescence under 38 C.F.R. § 4.30.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 13 to 
February 12, 1987.  

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Cleveland Regional Office (RO).  By October 1992 rating 
decision, the RO granted service connection for a left knee 
disability and assigned it a 10 percent disability rating, 
effective January 22, 1990.  The veteran disputed the 
effective date of this award and perfected an appeal with 
this issue in April 1993.  In April 1995, the Board remanded 
this matter for clarification of the basis upon which the 
veteran had filed his appeal.

While the case was in remand status, by October 1994 rating 
decision, the RO denied the veterans claim for an extension 
beyond August 31, 1994 of a temporary total rating for a 
period of post-operative convalescence under 38 C.F.R. § 
4.30.  The veteran perfected an appeal with this issue in May 
1995 and in August 1995, he testified at a hearing at the RO.  
By February 1996 rating decision, the RO extended the 
veterans temporary total rating to October 31, 1994.  
Although the veteran has not requested an extension of the 
temporary total rating beyond this date, this issue 
nevertheless remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993) (holding that where a claimant filed a 
Notice of Disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  Moreover, in August 
1998 written arguments, the veterans representative 
requested review of the evidence of record as it pertains 
to entitlement to a period of temporary total evaluation 
subsequent to October 31, 1994.

It is also noted that, by August 1998 rating decision, the RO 
denied the veterans claims of service connection for a low 
back disability (claimed as secondary to his service-
connected left knee disability), an evaluation in excess of 
10 percent for chondromalacia of the left knee, and an 
evaluation in excess of 10 percent for neuropathy of the 
lateral cutaneous nerve.  Although he was notified of this 
decision by letter dated later that month, he has not yet 
initiated an appeal with respect to these issues.  Thus, they 
are not in appellate status at this time.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200 (1998).


CONTENTIONS OF VETERAN ON APPEAL

The veteran contends that the effective date of the award of 
service connection for his left knee disability should be 
February 1987 as he asserts that the overall condition of 
[his] left knee has not changed from 1987 to 1992.  He and 
his representative also contend that a clear and 
unmistakable error has been made, although neither has 
specified which previous decision contains the alleged error 
nor the nature of that error.  With respect to the claim for 
an extension of a temporary total rating beyond October 31, 
1994, it appears that the basis for the veterans claim is he 
did not return to work until February 1995.


DECISIONS OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an effective date earlier 
than January 22, 1990 for an award of service connection for 
residuals of a left knee injury and an extension beyond 
October 31, 1994 of a temporary total rating for a period of 
post-operative convalescence under 38 C.F.R. § 4.30.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veterans original February 1987 claim of service 
connection for a left knee disability was denied by the Board 
in a final September 1988 decision.

3.  His November 1988 application to reopen his claim of 
service connection for a left knee disability was denied by 
the Board in a final September 1989 decision.  

4.  The veterans new application to reopen his claim of 
service connection for a left knee disability was received at 
the RO on January 22, 1990.

5.  A claim for an earlier effective date based on clear and 
unmistakable error has not been reasonably raised.

6.  He underwent surgery on his service-connected left knee 
on June 29 and July 19, 1994.

7.  He was assigned a temporary total disability rating under 
38 C.F.R. § 4.30 from June 29 to October 31, 1994.

8.  The medical evidence of record does not demonstrate that 
the veterans left knee surgeries required continued 
convalescence beyond October 31, 1994, or that they resulted 
in severe postoperative residuals such as an incompletely-
healed surgical wound, therapeutic immobilization of one 
major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of crutches (regular weight bearing prohibited) 
beyond October 31, 1994.





CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
22, 1990 for an award of service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991); 38 C.F.R. § 3.400 (1998).

2.  The criteria for an extension beyond October 31, 1994 for 
a temporary total convalescence rating following surgery for 
a service-connected left knee disability have not been met.  
38 U.S.C.A. 5107 (West 1991); 38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

A review of the pre-service medical records shows that in 
December 1983, the veteran underwent arthroscopic surgery 
which revealed synovitis and chondromalacia of the left knee.  
At his November 1986 military enlistment medical examination, 
he reported a history of left knee arthroscopic surgery in 
1983 following a football injury.  Physical and X-ray 
examination of the left knee was normal.  

In-service medical records show that in February 1987, the 
veteran sought treatment for left knee pain, stating that he 
was unable to stand for prolonged periods of time, march, or 
perform physical training.  The diagnosis was patellofemoral 
disease of the left knee and it was recommended that the 
veteran be discharged from service due to disability which 
had existed prior to service and was not aggravated therein.

Following his separation from service, the veteran filed a 
claim of service connection for a left knee disability; his 
application was received at the RO on February 17, 1987.  By 
October 1987 rating decision, the RO denied his claim, 
finding that the veterans left knee disability had existed 
prior to service and had not been aggravated therein.  The 
veteran duly appealed the ROs decision and by September 28, 
1988 decision, the Board denied the veterans claim on the 
same basis.  The Boards decision is final.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (1988).

On November 18, 1988, the veteran submitted an application to 
reopen his claim of service connection for a left knee 
disability based on new and material evidence.  In support of 
his claim, he submitted a November 3, 1988 letter from a 
private orthopedic clinic regarding the current treatment 
plan for his left knee.  

By December 1988 rating decision, the RO denied the veterans 
request to reopen his claim of service connection for a left 
knee disability on the basis that new and material had not 
been submitted.  The veteran duly appealed the ROs decision 
and by September 6, 1989 decision, the Board upheld the ROs 
decision, finding that the additional evidence submitted by 
the veteran did not provide a new factual basis on which to 
reconsider the claim.  Again, the Boards September 6, 1989 
decision is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1104 (1989).

On January 22, 1990, the veterans second application to 
reopen his claim of service connection for a left knee 
disability based on new and material evidence was received at 
the RO.  Attached to his claim, was a January 2, 1990 letter 
from a private orthopedic clinic indicating that the 
veterans left knee disability had remained essentially 
unchanged over the past year.  

By April 1990 rating decision, the RO denied the veterans 
request to reopen his claim of service connection for a left 
knee disability on the basis that new and material had not 
been submitted.  The veteran perfected an appeal with the 
ROs decision in June 1990.  Thereafter, on October 3, 1990, 
he submitted additional evidence in support of his claim.  
Specifically, he submitted a September 24, 1990 letter from a 
private physician indicating that the veterans pre-service 
knee injury had healed and that his in-service knee problem 
was a new problem.  

By October 1, 1991 decision, the Board found that the 
September 24, 1990 letter from the private physician 
constituted new and material evidence and reopened the 
veterans claim of service connection for a left knee 
disability.  The Board remanded the matter to the RO for a VA 
medical examination and readjudication of the claim on a de 
novo basis

In November 1991, the veteran underwent VA medical 
examination.  The examiner concluded that the veterans pre-
existing left knee disability may have been aggravated by 
service.  By April 1992 rating decision, the RO denied the 
veterans claim of service connection for a left knee 
disability.  The veteran again appealed the ROs 
determination, and by September 16, 1992 decision, extending 
the veteran the benefit of the doubt, the Board granted 
service connection for a left knee disability.

By October 1992 rating decision, the RO effectuated the grant 
of service connection for the left knee disability and 
assigned it a 10 percent disability rating, effective January 
22, 1990, the date of receipt of the veterans claim to 
reopen.  Payment commenced on February 1, 1994, pursuant to 
38 U.S.C.A. § 5111 and 38 C.F.R. § 3.31.  The veteran 
disagreed with the effective date assigned by the RO and 
perfected an appeal with this issue in April 1993; however, 
he provided no basis for his disagreement, stating only that 
he disagreed [r]egarding an earlier eff[ective] date.  In 
November 1993 written arguments, his representative argued 
that the case was procedurally defective since the veteran 
had not been provided notice of the regulation pertaining to 
the assignment of effective dates, namely 38 C.F.R.§ 3.400.  
He indicated that had the veteran been apprised of this 
regulation, particularly 3.400(k), [t]his would certainly 
change the principal basis of the instant appeal.

Based on the foregoing, in April 1995, the Board remanded 
this matter for clarification of the basis upon which the 
veteran had filed his appeal.  Specifically, the Board noted 
that although the veteran had taken issue with the assigned 
effective date, neither he nor his representative had clearly 
alleged the basis upon which they were challenging the 
assigned date.  The Board advised the veteran that to raise a 
claim of clear and unmistakable error, he had to state, with 
some degree of specificity, what the alleged error is and why 
the result of the decision would have been manifestly 
different but for the alleged error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  The Board also apprised the veteran 
of 38 C.F.R.§§ 3.105(a) and 3.400, as well as the 
jurisprudence of the Court of Veterans Appeals (Court) 
regarding clear and unmistakable error.  In its remand, the 
Board directed the RO to contact the veteran in an effort to 
ascertain the specific basis for his appeal, as well as 
provide him with a supplemental statement of the case 
summarizing the applicable law and regulations.  As set forth 
below, the RO has complied with the Boards remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the Boards remand, the RO contacted the veteran 
by letter in June 1995 and asked him to provide the specific 
basis for his appeal.  By letter dated later that month, the 
veteran responded that an effective date of February 1987 
should have been assigned for his left knee disability, since 
[t]he overall condition of my left knee has not changed 
from 1987 to 1992.  He indicated that a review of his 
medical records since 1987 would surely reflect that a 
clear and unmistakable error has been made under 38 C.F.R. 
§ 3.105(a).

By July 1996 letter, the RO again contacted the veteran and 
advised him that he had failed to specify wherein VA had 
committed clear and unmistakable error.  The RO further 
advised him to review the Boards April 1995 remand and 
submit a clear basis for his allegations of clear and 
unmistakable error.  The veteran did not respond.  In August 
1998 written arguments, the veterans representative 
indicated that the previous decisions of VA were in error 
because the evidence of record was sufficient to warrant 
service connection and because the status of the veterans 
left knee condition was unchanged from 1987 to 1990. 

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(1998).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r) (1998).

As set forth above, the RO has assigned an effective date of 
January 22, 1990, for the award of service connection for the 
left knee disability.  This date corresponds to the date of 
receipt of the veterans successfully reopened claim.  
However, the veteran maintains that he is entitled to an 
effective date of February 1987, apparently because his 
original claim of service connection for a left knee 
disability was filed at that time and because such disability 
has remained symptomatic since that time.  

As set forth above, the veteran did, indeed, file his 
original claim of service connection for a left knee 
disability in February 1987.  However, this claim was 
eventually denied by September 28, 1988 Board decision.  The 
Boards decision (as well as the prior October 1987 rating 
decision) is final.  38 U.S.C. § 7104; 38 C.F.R. §§ 20.1100, 
20.1104.  Likewise, although the veteran filed an application 
to reopen his claim of service connection for a left knee 
disability in November 1988, the Board denied that claim in a 
September 1989 decision.  That decision (and the December 
1988 rating decision) is also final.  Id.  Thus, any claim of 
service connection for a left knee disability filed by the 
veteran prior to the final September 1989 Board decision does 
not provide the basis for an earlier effective date for the 
eventual award of service connection for a left knee 
disability.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) 
(providing that the effective date of an award of disability 
compensation based on new and material evidence received 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later).  

Chronologically, the next communication from the veteran is 
his second (and eventually successful) application to reopen 
his claim of service connection for a left knee disability 
based on new and material evidence.  The date stamp on the 
veterans claim indicates that it was received at the RO on 
January 22, 1990.  Thus, January 22, 1990, the date of 
receipt of the new claim, is the proper effective date under 
the applicable regulation.  

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 U.S.C.A. § 
5111(a) (West 1991); 38 C.F.R. § 3.31 (1998).  Thus, it 
follows that payment in this case properly commenced on 
February 1, 1990.

In sum, there is no legal basis for an effective date earlier 
than January 22, 1990, absent a showing of clear and 
unmistakable error in either of the prior Board decisions 
denying service connection for a left knee disability.  In 
that regard, the Board notes that, effective January 7, 1998, 
Title 38 of the U.S. Code was amended to permit revision of 
final decisions by the Board on the grounds of clear and 
unmistakable error.  Pub. L. No. 105-111, __ Stat. ___ (to be 
codified at 38 U.S.C.A. § 7111).  

As the Board advised the veteran in its April 1995 remand, 
the Court has set forth a three-pronged test to determine 
whether clear and unmistakable error was present under 38 
C.F.R. § 3.105(a) in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has also held that to reasonably raise a claim of 
clear and unmistakable error, an appellant must with some 
degree of specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  Fugo, 6 Vet. App. at 44.  The 
error must be of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Id. at 43.  

In this case, the Board concludes that a reasonable claim of 
clear and unmistakable error has not been raised.  Despite 
being afforded ample opportunity, neither the veteran nor his 
representative has identified any specific error (or even 
identified which prior Board decision might contain that 
error).  In view of the foregoing, the Board concludes that a 
claim for clear and unmistakable error has not been 
reasonably raised.  See Eddy v. Brown, 9 Vet. App. 52 (1996).  
Accordingly, it does not provide a basis for an earlier 
effective date for an award of service connection for a left 
knee disability.  

II.  Extension of a Temporary Total Rating

A review of the record shows that on June 29, 1994, the 
veteran was hospitalized for and underwent a lateral 
retinacular release of the left knee.  He was released that 
same day.  His physician indicated that the veteran would be 
unable to return to work for six to eight weeks following the 
surgery unless he worked in a sedentary position.  On July 
19, 1994, the veteran was again hospitalized due to 
complications from the previous left knee surgery.  
Arthroscopic surgery showed that his surgical wound had 
communicated to the joint and he was treated accordingly.  
The veteran was given a sterile cast and dressing following 
surgery and he was discharged on July 22, 1994.  

Outpatient treatment records show that on follow-up 
examination on July 26, 1994, the veterans left knee wound 
look[ed] excellent and the arthroscopic portals were 
healing without incident.  The veteran was scheduled for 
follow-up examination the next week to ensure full healing of 
the wound.  On August 2, 1994, the excision of eschar was 
fully healed and the sutures were removed without event.  
There was no swelling and overall motion was good.  Quadricep 
atrophy was present and it was noted that physical therapy 
was to begin for strengthening.  The examiner noted that the 
veteran had partial weight bearing with the use of crutches 
and weaning from crutches was instituted with full weight 
bearing as tolerated.  

On initial physical therapy examination on August 5, 1994, 
the veteran reported that he had been on crutches for the 
past two weeks with partial weight bearing, but that he had 
been taken off crutches three days prior by his physician.  
The veteran reported to the physical therapist that prior to 
his surgery, he had worked in parking services and was 
required to perform significant walking and standing.  He 
stated that he was unsure when he would return to work.  On 
examination, he complained of constant, low level pain in the 
left knee with increased pain on walking, climbing, and 
getting into and out of cars.  The physical therapist noted 
that the veteran would be seen three times weekly for 
instruction in strengthening exercises.  

On follow-up examination by his physician on August 16, 1994, 
the veterans wounds were fully healed and he had full range 
of motion, with no evidence of effusion, erythema, or 
induration.  His strength was still weak and progressive 
resistive exercises were planned.  A subsequent September 
1994 physical therapy note indicates that the veterans 
progression was difficult due to his complaints of pain 
during his exercises.  

A September 1994 statement from the veterans physician 
indicates that the veteran would be unable to return to work 
until October 17, 1994.  

In an October 26 1994 letter, J. Stambough, M.D., indicated 
that the veteran had come to his office on a referral from a 
previous patient.  He noted that the veteran had complained 
of persistent pain, swelling, and dysfunction in the left 
knee.  He indicated that although the veteran had returned to 
work as a parking attendant, he stated that he was unable to 
stand due to severe pain.  Physical examination showed a 
normal stance and swing phase.  The left knee was generally 
tender about the patella and there was grinding of the 
patella.  Range of motion was from 5 to 75 degrees.  X-ray 
examination was negative.  Dr. Stambough concluded that the 
veteran was suffering from a chronic pain syndrome.  He 
indicated that I have gone ahead and kept him off work for 
the period of his evaluation.  He may very well require pain 
management, especially if depression is a significant 
component here.  In an October 26, 1994 note, Dr. Stambough 
indicated that the veteran would be unable to return to work 
until November 7, 1994.

On November 9, 1994, the veteran again sought treatment from 
Dr. Stambough who indicated that the veteran complained of 
persistent chondromalacia type symptoms.  He noted that while 
the veterans pain remained real, he had been recalcitrant to 
most treatments and had a minor chronic pain syndrome.  He 
noted that an MRI was basically normal and a bone scan showed 
some mild increased uptake around the area of the surgery, 
but no osteomyelitis.  He noted that the veteran was going to 
return to work effective November 14, 1994.  In a November 9, 
1994 note, Dr. Stambough indicated that the veteran would be 
unable to return to work until November 14, 1994.

On December 7, 1994, the veteran was again seen by Dr. 
Stambough for renewal of pain medications.  Dr. Stambough 
indicated that the veteran was continuing to work, although 
he claimed that he could not make it through the day without 
taking pain medications.  On examination, the veteran 
complained of knee pain which was poorly localized, burning, 
and associated with limping.  Physical examination of the 
veterans left knee was reportedly benign.  The scars were 
well healed and range of motion was normal.  There was no 
instability, but the veterans patellofemoral articulation 
was extremely painful to even light touch.  It was noted that 
the veteran was getting increasingly depressed and frustrated 
and demonstrating symptoms of depression associated with his 
chronic pain syndrome.  He recommended that the veteran start 
treatment at the Pain Center.  In a December 12, 1994 note, 
Dr. Stambough indicated that the veteran would be unable to 
return to work until January 23, 1995.

On January 4, 1995, the veteran again sought treatment from 
Dr. Stambough who noted that the veteran was still having 
moderate to severe pain in his left knee.  He also noted that 
the veteran was not working due to his complaints of pain.  
In a January 4, 1995 note, Dr. Stambough indicated that the 
veteran would be unable to return to work until February 15, 
1995.

In a January 20, 1995 letter, a physician from the University 
Pain Control Center noted by way of history that the veteran 
had had a bovi malfunction complicating his last surgical 
procedure in the summer of 1994 with the results of infection 
of his knee joint which was identified, treated, and then by 
follow-up MRI and bone scan, resolved.  Nonetheless, it was 
noted that the veteran continued to complain of left knee 
pain, intermittent in nature.  The veteran stated that his 
knee pain disturbed his sleep and that it increased with 
prolonged standing, sitting, walking, steps, and changes in 
the weather.  The Pain Center physician noted that the 
veteran was employed as a parking attendant and was currently 
off work due to knee pain with hopes to return to work on 
February 15, 1995.  The assessment was multifactorial knee 
pain.  Neuralgic medications were prescribed.

In a February 8, 1995 note, Dr. Stambough indicated that the 
veteran would be unable to return to work until February 20, 
1995.

The veteran underwent VA medical examination in March 1995.  
It was noted that he walked with a distinct limp.  
Examination of the left knee showed an irregular hypertrophic 
scar and well healed slightly hyperpigmented arthroscopic 
scars.  Range of motion was from zero to 90 degrees and there 
was come crepitus noted.  The diagnoses were status post-
operative multiple surgeries of the left knee, chondromalacia 
of the left knee, and lateral cutaneous neuropathy of the 
calf.  

In March 1995, Dr. Stambough indicated that the veteran felt 
that his current job at the parking garage was exacerbating 
and contributing to his ongoing knee symptoms.  Dr. Stambough 
stated that he felt the veteran must work, but that it was 
necessary for him to consider a modification in his job.  
Specifically, he indicated that the veteran had told him that 
he could be transferred to a less busy garage so he wouldnt 
have to climb and walk as much.  Dr. Stambough indicated that 
he felt that such a transfer would be helpful in the 
management of his problem and would also keep him working.

Subsequent private and VA outpatient treatment records show 
that the veteran continued to receive treatment at the pain 
clinic for chronic pain.

In August 1995, the veteran testified at a hearing at the RO 
at which time he stated that, due to the complications from 
his first knee surgery, he had required an extended period of 
convalescence.  He indicated that he received physical 
therapy three times per week until October 1994.  Since then, 
he indicated that he had experienced severe knee pain and had 
not returned to work until February 1995.  He stated that he 
had been employed as a parking attendant which required him 
to stand on his feet.

In a March 1996 letter, a private physician indicated that a 
recent CT scan of the lumbosacral spine had shown bulging 
discs at several levels.  He indicated that he felt that the 
veterans pain was from a lumbar source.  In an April 1996 
letter, the physician indicated that he had been treating the 
veteran for back and leg pain; he noted that a variety of 
modalities had been tried for pain, including modifications 
to the veterans job, without positive results.  As such, he 
indicated that the veteran should be placed on temporary 
total disability until an evaluation could be completed.  An 
April 1996 note to the veterans supervisor indicated that 
because of the note from the veterans physician, the veteran 
would be unable to return to work.

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  38 C.F.R. § 4.30 (1998).  

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in:  (1) surgery necessitating at least one month of 
post-operative convalescence (38 C.F.R. § (a)(1)); (2) 
surgery with severe post-operative residuals such as 
incomplete healed surgical wounds, therapeutic immobilization 
of one major joint or more, application of a body case, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited) (38 C.F.R. § (a)(2)); or immobilization 
by cast, without surgery, of one major joint or more (38 
C.F.R. § 4.30(a)(3)).  

Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. § 4.30(a)(1), (2), or 
(3).  Extensions of one or more months up to six months, 
beyond the initial six months, may be made only under 
38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the 
Adjudication Officer.  38 C.F.R. § 4.30(b).

In this case, the record shows that the veteran underwent 
left knee surgeries on June 29, 1994, and July 19, 1994.  He 
was granted a temporary total rating for convalescence under 
38 C.F.R. § 4.30 from June 29, 1994 to August 31, 1991.  The 
RO subsequently extended the temporary total rating to 
October 31, 1994.  The veteran now claims that an extension 
of his temporary total convalescence rating is warranted, 
apparently because his left knee disability prevented him 
from working until February 1995.

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veterans claim 
for an extension of a temporary total rating under 38 C.F.R. 
§ 4.30 beyond October 31, 1994, for convalescence following 
left knee surgery.  Although the evidence shows that the 
veteran continued to experience left knee symptomatology 
after that date, it does not show that he required continued 
convalescence due to post-operative residuals, that he 
experienced severe postoperative residuals (such as unhealed 
surgical wounds, house confinement, or the necessity for 
continued use of crutches with regular weight bearing 
prohibited), or that he required continued immobilization of 
the knee joint.  Rather, the medical evidence clearly shows 
that his surgical wounds were fully healed and that he was 
weaned from crutches and allowed full weight bearing in 
August 1994.  He was not confined to the house, nor did he 
require continued immobilization of the joint as evidenced by 
treatment records showing that went for physical therapy 
(including strengthening exercises) three times weekly 
beginning in August 1994 and that he returned to work, albeit 
temporarily, in November and December 1994.

The Board notes the veterans contentions that he was unable 
to work until February 1995 due to his left knee disability, 
as well as the notes from Dr. Stambough indicating that the 
veteran was unable to work until February 1995.  See also 
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995) (holding that 
notations in the medical record as to the veterans 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provisions of 
38 C.F.R. § 4.30).  However, the total rating for 
convalescence, as specified above, is warranted while 
recovery is ongoing for surgical residuals only, such as 
incompletely healed surgical wounds, casting, or joint 
immobilization needed for surgical recovery.  Thereafter, a 
schedular rating is reassigned following such recovery to 
cover the level of disability, even worsening disability.  A 
total rating based on convalescence is not appropriate simply 
on the basis that the underlying disability continues to be 
symptomatic (or becomes worse) following the surgery.  The 
appropriate schedular rating is intended to cover this 
situation.

In this case, although the record contains doctors notes 
from Dr. Stambough indicating that the veteran was unable to 
return to work until February 1995, his records also show 
that this inability to work was caused primarily by chronic 
pain syndrome, not residuals of the left knee surgery.  
Again, the veterans left knee surgical wounds were shown to 
be completely healed and he no longer required crutches or 
immobilization as of August 1994.  An MRI and bone scan 
performed in November 1994 showed that all surgical 
complications had resolved.  X-ray examination was also 
normal.  In December 1994, physical examination of the 
veterans left knee was benignthe scars were well healed and 
range of motion was normal.  Beginning in October 1994, Dr. 
Stambough attributed the veterans continued complaints of 
left knee pain to chronic pain syndrome.

In summary, the medical evidence since October 31, 1994 does 
not demonstrate that the veterans left knee surgeries 
required continued convalescence or that they resulted in 
severe postoperative residuals such as an incompletely-healed 
surgical wound, therapeutic immobilization of one major joint 
or more, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of crutches 
(regular weight bearing prohibited).  Based on these findings 
and following a full review of the record, the Board 
concludes that the preponderance of the evidence is against 
the veterans claim for extension of a temporary total rating 
under the provisions of 38 C.F.R. 4.30 beyond October 31, 
1994.  


	(CONTINUED ON NEXT PAGE)



ORDER

An effective date earlier than January 22, 1990 for an award 
of service connection for residuals of a left knee injury is 
denied.

An extension beyond October 31, 1994 of a temporary total 
rating for a period of post-operative convalescence under 38 
C.F.R. § 4.30 is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
